Respondent petitions for a rehearing of this appeal on the ground that the decisions of the supreme court in Peck v.Stassforth, Nos. 2300 and 2301 (156 Cal. 201, 203, [103 P. 918, 919]), are not applicable to this case because the lot of appellant was identified by being named as lot 12 of Davin 
Jullien's subdivision, and the street in question is called Davin on the plat of that subdivision introduced in evidence. We read the decisions mentioned as holding, in effect, that Otto street became the official name of the street in question in 1890 by a resolution of the common council of the city of Los Angeles, and that the recording of the map of the Davin 
Jullien subdivision in 1894, giving the same street the name of Davin, did not operate to change the name to Davin. In the application of this rule it was not material who owned the property. There being no such official street as Davin, but the street called by some persons by that name being officially designated Otto street, the attempt of the city council to change Davin to Savannah street did not affect the official name of Otto street at all. Therefore, the property owners on Otto street received no constructive notice that any improvements were being made on that street by any proceeding taken with reference to Savannah street. The appellant, who is not contradicted, testified that she had no actual knowledge of the improvement until after the commencement of the suit, and that no demand was ever made upon her for the payment of any assessment, and that the lot has always been vacant and unoccupied. *Page 560 
The claim of estoppel can never be sustained where there is no notice. The further point made by the petition, that appellant is bound by any act of E. R. Fox as her predecessor in title, is repugnant to the express statement in the bill of exceptions: "No evidence was offered by the plaintiff, or by any person, that E. R. Fox ever owned lot 12 of said Davin 
Jullien's subdivision, or any property fronting on said Otto street or Savannah street, in said city of Los Angeles."
Petition for rehearing is denied.